DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 14 (Currently Amended)
Claims 2 and 15 (Previously Presented)
Claims 3, 6-13 and 16-18 (Original)
Claims 4-5 (Canceled)

Allowable Subject Matter
Claims 1-3 and 6-18 are allowed. 
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a processor configured to compute an expected charge time required to charge the battery and an expected drivable distance on completion of charging based on the demanded charge amount input to the input device; an output device for displaying the expected charge time and the expected drivable distance computed by the processor; and a navigation device for setting a drive path when road information is previously stored in the navigation device and a destination is input to the navigation device,
wherein the processor is further configured to: compute a required discharge amount of the battery required to reach the destination based on the drive path when the destination is input to the navigation device, estimate the required discharge amount of the battery based on the road information of the drive path, divide the drive path into a plurality of sections based on the road information of the drive path, and compute the required discharge amount of the battery by using an average fuel efficiency of the electric vehicle set at each of the divided plurality of sections, and wherein the average fuel efficiency set at each of the divided plurality of sections is determined based on the road information of the drive path including a gradient and congestion of a road.”, in combination with all other elements recited in claim 1.
Claims 2-3 and 6-13 are also allowed as they further limit allowed claim 1.
Regarding claim 14, the prior art does/do not suggest or teach, among other claimed allowable features, “computing, by a processor, an expected charge time required to charge the battery and an expected drivable distance on completion of charging based on the demanded charge amount that is input; and displaying the expected charge time and the expected drivable distance computed by the processor at an output device,
wherein: the step of computing includes: computing a required discharge amount of the battery required to reach the destination and a required charge amount of the battery required to be charged to reach the destination based on a drive path when the destination is input to the navigation device; estimating the required discharge amount of the battery based on the road information of the drive path; dividing the drive path into a plurality of sections based on the road information of the drive path; and computing the required discharge amount of the battery by using an average fuel efficiency of the electric vehicle set at each of the divided plurality of sections, is determined based on the road information of the drive path including a gradient and congestion of a road.”, in combination with all other elements recited in claim 14.
Claims 15-18 are also allowed as they further limit allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 2, 2022